



COURT OF APPEAL FOR ONTARIO

CITATION: Corsi v. Skanes, 2018 ONCA 661

DATE: 20180724

DOCKET: C64935

Hoy A.C.J.O., van Rensburg and Pardu JJ.A.

BETWEEN

Frankie Paul Corsi

Plaintiff (Appellant)

and

Sean J. Skanes (Badge #1130), York Regional Police
    and
Her Majesty the Queen in Right of Ontario

Defendants (Respondents)

Frankie Paul Corsi, acting in person

Suhaib Ibrahim, for the respondent

Heard and released orally: July 17, 2018

On appeal from the decision
    of Justice J. Di Luca of the Superior Court of Justice, dated September 25,
    2017.

REASONS FOR DECISION

[1]

The appellant, Frankie Paul Corsi, appeals the
    motion judges order, dismissing his action under r. 2.1.01 of the
Rules
    of Civil Procedure
as being frivolous and vexatious.

[2]

The appellant was charged under ss. 172 and 128 of the
Highway
    Traffic Act
,

R.S.O. 1990, c. H.8

(the Act)
. In accordance
    with the Act, his licence and vehicle were seized for seven days.

[3]

The appellant
    subsequently issued a statement of claim seeking $75,000 in punitive damages
    and $2,100 in travel expenses against the respondents, Police Constable Skanes,
    the York Regional Police, and her Majesty the Queen in Right of Ontario.  He
    alleged that the seizure of the vehicle he was driving amounted to theft
    because it was done without his consent or court order.

[4]

The motion judge held
    that the Act authorizes officers to seize vehicles when they have reasonable
    and probable grounds to believe that certain offences including stunt
    driving contrary to s. 172(1) of the Act  had been committed. He concluded
    that there was no legal merit to the appellants claim and dismissed it.

[5]

The appellant essentially argues
that the motion judge erred in concluding
    there was no legal merit to his claim. He submits that the seizure of the
    vehicle violated his rights under s. 8 of the
Charter
, and what he says was his right to be
    heard and to an appeal, before seizure. He says that because he did not own the
    vehicle, the seizure violated the property rights of the owner.

[6]

We reject these arguments. It was
    open to the motion judge to conclude that his claim, on its face, was incapable
    of success and, as such, the action should not continue. Further, the appellant
    did not challenge the constitutionality of s. 172 of the Act in his statement
    of claim. In any event, this court has concluded that s. 172 is constitutional:
    see
R. v. Raham
(2010)
, 99 O.R. (3d) 241.

[7]

Accordingly, the appeal is
    dismissed. The respondents shall be entitled to their costs of the appeal,
    fixed in the amount of $1,000, inclusive of disbursements and H.S.T.

Alexandra Hoy
    A.C.J.O.

K.M. van Rensburg
    J.A.

G. Pardu J.A.


